UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4592
SANG MIN LEE, a/k/a Sangmin Lee,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                             (CR-00-71)

                      Submitted: January 17, 2002

                      Decided: January 30, 2002

         Before WILKINS and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Vaughan S. Winborne, Jr., Raleigh, North Carolina, for Appellant.
John Stuart Bruce, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, David J. Cortes, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.
2                        UNITED STATES v. LEE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Sang Min Lee was convicted by a jury for aiding and abetting
armed bank robbery and was sentenced to eighty-seven months incar-
ceration. He appeals on the grounds that the jury’s refusal to convict
him of conspiracy, count one of the indictment, proves that there is
insufficient evidence to support the armed robbery charge. Specifi-
cally, Lee argues that the facts upon which the jury relied to find him
guilty of armed robbery were rejected by the jury when it found him
not guilty of conspiracy.

   The Supreme Court has held that a jury’s verdict is not reviewable
for internal inconsistencies. United States v. Powell, 469 U.S. 57, 68-
69 (1984). See also United States v. Love, 134 F.3d 595, 606 (4th Cir.
1998). Therefore, even if the jury found the facts supported one
crime, but not the other, its verdict is granted broad deference. Fur-
ther, there is sufficient evidence on the record to support Lee’s con-
viction. The Government presented several witnesses who described
Lee’s role in the crime, from its planning stages to his ultimate arrest,
as well as physical evidence connecting Lee to the crime. Therefore,
the jury had ample evidence upon which to base its decision.

   We affirm Lee’s conviction and sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                            AFFIRMED